Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections

Claim 9 is objected to because of the following informalities:  No period at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cermak et al. (US 2009/0143684).

3.	Addressing claims 1 and 9, Cermak discloses an imaging transducer, comprising:
a housing comprising: a coupling member for enabling releasable securement of a needle guide device to the housing (see Fig. 1, adaptor 22 with coupling member 30),
wherein the needle guide device includes a body member and a lockable
mounting member (see Fig. 1, elements 48 and 50), 
wherein the coupling member comprises a projection portion that projects outwardly from the housing (see Fig. 1, coupling 30 is projecting outward),
wherein the projection portion includes first and second straight undercut channels on opposing sides of the projection portion (see Figs. 1, 3 and 5, first and second straight undercut channels is element 38 and pointed to by two arrows), 

    PNG
    media_image1.png
    631
    987
    media_image1.png
    Greyscale

wherein the projection portion is configured for receipt in a recess in the body member, the recess in the body member including at least one stop portion, wherein the first straight undercut channel is configured to receive the stop portion (see Figs. 1, 3 and 5, the top portion of needle guide 24 having element 46, 48 (stop portion) receive in the top first straight channel where the arrow point to),
wherein the second straight undercut channel is configured to receive an engagement portion of the lockable mounting member when the lockable mounting member is slidingly moved from an unlocked position to a locked position to releasably secure the lockable mounting member to said coupling member, thereby releasably mounting the needle guide device on the imaging transducer (see Figs. 1, 3, 5 and [0034]; slide the needle holder in and lock it as element 48 clamp down at the top and element 50 fit into element 38);
an ultrasound probe housing, comprising: a coupling member for enabling releasable securement of a needle guide device to the housing (see Fig. 1, adaptor 22 with coupling member 30), 
wherein the needle guide device includes a body member and a lockable mounting member (see Fig. 1, elements 48 and 50),
wherein the coupling member comprises a projection portion that projects outwardly from the housing, wherein the projection portion includes a first straight undercut channel on a first side of the projection portion, a second straight undercut channel on a second side of the projection portion opposite to the first undercut channel, and a third straight undercut channel on a top side of the 

    PNG
    media_image2.png
    377
    749
    media_image2.png
    Greyscale

wherein the projection portion is configured for receipt in a recess in the body member, the recess in the body member including at a stop portion and a top portion substantially perpendicular relative to the stop portion, wherein the first straight undercut channel is configured to receive the stop portion (see Figs. 1, 3 and 5, the top portion of needle guide 24 having element 46, 48 (stop portion) receive in the top first straight channel where the arrow point to), 
wherein the second straight undercut channel is configured to receive an engagement portion of the lockable mounting member when the lockable mounting member is slidingly moved from an unlocked position to a locked position to releasably secure the lockable mounting member to said coupling member, thereby releasably mounting the needle guide device on the ultrasound 

4.	Addressing claims 2-5, 7-8 and 10, Gorzitze discloses:
wherein the projection portion has a substantially rectangular configuration (see Fig. 1);
wherein the projection portion includes a planar front surface (see Fig. 1, the two sides front are planar);
wherein the housing comprises a planar side, and wherein the projection portion projects outwardly from the planar side of the housing (see Fig. 1);
wherein the projection portion comprises a third straight undercut channel on a third side perpendicular to the first and second straight undercut channel (see Fig. 1, see the picture above, the middle arrow point to the third channel);
wherein the housing is configured to be covered by a sterile probe cover prior to use, and wherein the projection portion, the first straight undercut channel, and the second straight undercut channel recess provide for secure attachment of the needle guide device over the sterile probe cover without breaching the probe cover (see Fig. 1 and abstract).
wherein the third straight undercut channel receives a portion of the body member of the needle guide device to positively position the needle guide device relative to the coupling member (see Fig. 3; the third straight .

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cermak (US 2009/0143684) and in view of Orome et al. (US 2012/0330159). 

7.	Addressing claims 6 and 11, Cermak does not disclose wherein the third undercut channel comprises a pair of undercut recesses opposingly and symmetrically slanted about a center of the third side of the projection portion. However, this is a designer choice that does not change operation principle and only require routine skill in the art. Orome explicitly discloses wherein the third undercut channel comprises a pair of undercut recesses opposingly and symmetrically slanted about a center of the third side of the projection portion (see Fig. 4, element 64; see applicant’s paragraph [0110]; examiner interpret the claim limitation as a channel create by two slant symmetrical cut/recess). It would have been obvious to one of ordinary skill in the art before the . 

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793